Citation Nr: 1032351	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement to VA benefits, to include dependency and 
indemnity compensation benefits (DIC).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The appellant is the widow of a gentleman who was a member of the 
Philippine military during the Second World War (he died in June 
1996).  This gentleman had no credible service in the Armed 
Forces of the United States documented by the service department.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's deceased husband served in the Philippine 
military during the Second World War; there is no indication 
provided by official service department records that the 
appellant ever had service in a component of the Armed Forces of 
the United States, to include any service in the Philippine 
Commonwealth Scouts or Recognized Guerilla Forces, and thus there 
is no legal entitlement to VA benefits.   


CONCLUSION OF LAW

There is no legal entitlement to VA benefits, to include DIC 
benefits, as the appellant's deceased spouse did not met the 
legal definition of a "veteran" for the purposes of basic 
entitlement to VA benefits.  38 U.S.C.A § 101(2) (West 2002); 38 
C.F.R. § 3.1(d), 3.9, 3.40, 3.203 (2008); Selley v. Brown, 6 Vet. 
App. 196, 198 (1994) .  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)-Matter of 
Law

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  Inasmuch as the Board has found that the law, 
and not the evidence, is dispositive in this case, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
service department cannot verify that the appellant's husband was 
ever a member of the Armed Forces of the United States, to 
include service in the Philippine Commonwealth Scouts or 
Recognized Guerilla Forces, and the appellant has not provided 
any service department verification which would contradict this 
determination.  As such, there is no way in which the 
appellant could ever be legally entitled to VA benefits.  
There is a previous final denial of record; however, as that 
denial rested on a legal instead of factual determination, and as 
the current denial rests on the same legal basis, no VCAA notice 
is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in a case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the law). 

Legal Criteria-Veteran Status (Philippine Service)

A "veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any 
Veteran who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945, 
and June 30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer (only 
if the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946) is included for compensation 
benefits, but not for pension or burial benefits.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 (a) 
and (d).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions:  (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.





Analysis

The appellant contends that she should be entitled to DIC 
benefits based on service rendered by her deceased husband in the 
military of the Philippines.  This represents the second time the 
appellant has initiated such a request.  A 2001 request for DIC 
benefits was denied in August 2001 by an RO administrative 
decision, as the service department did not report any recognized 
Philippine service for the appellant's husband.  The decision was 
not appealed.  In 2009, the appellant put forward her current 
request for DIC benefits, which was denied in March 2009 for the 
same reason explained to the appellant in 2001.   Of note, the 
appellant's deceased husband filed for entitlement to nonservice-
connected pension benefits in 1977, and was told at that time 
that he did not have any recognized service.  Once again, as a 
matter of law, the Board must deny the appellant's claim for 
legal entitlement to VA benefits.  

The National Personnel Records Center (NPRC) was contacted in 
connection with a claim filed by the appellant's husband in June 
1977.  In a statement dated in June 1977, the NPRC stated that 
the service department (Army) could not confirm that the 
appellant had any service under U.S. command in the Philippine 
Scouts and/or Recognized Guerilla forces.  Indeed, the NPRC 
stated that the appellant had no service which would qualify as 
active duty in the U.S. Armed Forces.  

VA is bound by service department determinations regarding what 
constitutes service in the Armed Forces of the United States.  
Indeed, while an appellant may submit proof of his service in the 
Armed Forces directly to VA (i.e. it does not need to come from 
the service department directly), the submitted documentation 
must be issued by the service department in order to verify 
active service.  See 38 C.F.R. § 3.203.   

The appellant has submitted a copy of her husband's discharge 
from the military of the Philippines.  Unfortunately, there is no 
official U.S. service department documentation of Philippine 
service which would qualify as service in the U.S. Armed Forces, 
and the 1977 NPRC determination expressly states that the 
appellant has no recognized service.  As this is the case, the 
Board fully recognizes the service that the appellant's husband 
gave his nation, the Republic of the Philippines, during World 
War II.  The Board cannot, however, recognize the appellant's 
husband as ever having served in a unit which would be part of 
the Armed Forces of the United States, and thus cannot extend VA 
benefits to him.  Indeed, as this most basic element of a claim 
for entitlement to VA benefits has not been met, the Board must 
conclude that there is no legal entitlement to benefits, and the 
claim is denied.  


ORDER

Basic legal entitlement to VA benefits, to include dependency and 
indemnity compensation benefits (DIC) is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


